

 S1499 ENR: To designate the facility of the United States Postal Service located at 278 Main Street in Chadron, Nebraska, as the Sergeant Cory Mracek Memorial Post Office.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1499IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal
		  Service located at 278 Main Street in Chadron, Nebraska, as the Sergeant
		  Cory Mracek Memorial Post Office.1.Sergeant Cory Mracek Memorial
			 Post Office(a)DesignationThe
			 facility of the United States Postal Service located at 278 Main Street in
			 Chadron, Nebraska, shall be known and designated as the Sergeant Cory
			 Mracek Memorial Post Office.(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of
			 the
			 United States to the facility referred to in subsection (a) shall be
			 deemed to
			 be a reference to the Sergeant Cory Mracek Memorial Post
			 Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate